DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 7,529,898), hereinafter referred to as Nguyen in view of Swift (US 8,484,737), hereinafter referred to as Swift.

Referring to claim 1, Nguyen teaches, as claimed, a method for capturing asset protection metadata, comprising: receiving a user asset protection request comprising a first asset protection metadata partition (i.e.-receiving a request for user data backup including a description metadata of the backup, col. 5, lines 1-2; 20-25; and 48-51); establishing, to a service, a service access connection using at least a portion of the first asset protection metadata partition (i.e.-establishing TCP/IP connection using a header included in the metadata of the data packet, col. 5, lines 48-51 and col. 6, lines 10-13); performing, in response to the user asset protection request, a protection action to obtain a second asset protection metadata partition (i.e.-performing interpreting of the data packet to obtain block of backup data, address, location…, col. 5, lines 48-54 and col. 6, lines 17-21); and terminating the service access connection (i.e.-ending operations, col. 7, lines 3).
However, Nguyen does not teach appending, using the service access connection, the first asset protection metadata partition and the second asset protection metadata partition to an error message log.
On the other hand, Swift discloses techniques for processing backup data comprised of error handling module configured to log errors in the data backup process (col. 7, lines 52-60).
Therefore, before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Nguyen and append, using the service access connection, the first asset protection metadata partition and the second asset protection metadata partition to an error message log, as taught by Swift. The motivation for doing so would have been to enable the user identify a failed backup process by referring to logged error in the error messages log file. 

As to claim 2, the modified Nguyen teaches the method of claim 1, wherein the first asset protection metadata partition comprises information describing the protection action prior to performance of the protection action (col. 5, lines 55-65). 

As to claim 3, the modified Nguyen teaches the method of claim 1, wherein the service is a database management system instance (col. 5, lines 30-37).

As to claim 4, the modified Nguyen innately teaches the method of claim 1, wherein the service access connection is established using ActiveX Data Objects (ADO) middleware (col.3, lines 5-22).

As to claim 5, the modified Nguyen teaches the method of claim 1, wherein the protection action is one selected from a group consisting of a backup operation and a recovery operation (col. 7, lines 6-12).

As to claim 6, the modified Nguyen teaches the method of claim 1, wherein the protection action targets at least one service user asset belonging to the service (col. 5, lines 1-3 and 36-37).

As to claim 7, the modified Nguyen teaches the method of claim 1, wherein the second asset protection metadata partition comprises information describing the protection action during and following performance of the protection action (col. 5, line 66 to col. 6, line 9). 

As to claim 8, the modified Nguyen in view of Swift teaches the method of claim 1, wherein the error message log records event messages detailing events transpiring on and to the service (see Swift, col. 7, lines 52-60).

As to claim 9, the modified Nguyen in view of Swift teaches the method of claim 1, wherein the error message log is maintained across at least one service system asset belonging to the service (see Nguyen, col. 6, lines 62-67 and see Swift, col. 7, lines 52-60).

Referring to claim 10-18, the claims are substantially the same as claims 1-9, hence the rejection of claims 1-9 is applied accordingly. 

Referring to claim 19-20, the claims are substantially the same as claims 1, 17 and 18, hence the rejection of claims 1, 17 and 18 is applied accordingly. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gruhl et al. (US 2011/0113012) discloses data backup method and system configured to append second data backup to a first data backup.
 Freiheit et al. (US 7,634,511) discloses user interface for viewing a database backed up by a database recovery manager.
Rossi (US 7,415,585) discloses space-optimized backup repository configured to write an error message into a log file.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ELIAS MAMO/
Primary Examiner, Art Unit 2184